                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY



    RICHARD STEPNOSKY,
                                            Case No. 21–cv–00319–KM–ESK
               Plaintiff,

         v.
                                            OPINION
    SILGAN HOLDINGS, INC., et al.,

               Defendants.


MCNULTY, U.S.D.J.

       THIS MATTER is before the Court on plaintiff Richard Stepnosky’s
motion to remand this case to the Superior Court of New Jersey, Middlesex
County (State Court).       (“Motion”, DE 4.)   The Motion also seeks an award
of attorney’s fees and costs pursuant to 28 U.S.C. § 1447(c).       Defendants
Silgan Holdings, Inc. (Silgan),1 Bryce Bedford, Mark Kwiatkowski, and Scott
Garboski filed an opposition to the Motion.       (DE 7.)    Stepnosky filed a
reply brief in further support of the Motion.      (DE 8.)
       For the following reasons, the Motion is GRANTED insofar as it seeks
an order remanding the case to State court. The component of the motion
that seeks attorney’s fees and costs, however, is DENIED.

I.     BACKGROUND

       This case stems from Silgan’s alleged retaliatory discharge of
Stepnosky for blowing the whistle on health and safety issues at Silgan’s
manufacturing plant.        Silgan, “the largest provider of metal food packaging
in the United States,” operates a manufacturing facility in Edison, New



1   Silgan states that its correct name is Silgan Containers Manufacturing
Corporation.
Jersey (Facility).2   (DE 1-1 ¶ 1.)   Stepnosky was employed with Silgan as a
management trainee and production supervisor from October 14, 2019 to
October 12, 2020, the date he was terminated.            (Id. ¶¶ 6, 7, 63.)
     According to the complaint, Stepnosky identified numerous safety
issues at the Facility and reported them to Silgan’s management. (Id.
pp. 7, 8.) He believed the issues constituted violations of Occupational
Safety and Health Administration (OSHA) regulations.             (Id. ¶¶ 10–19.)
Stepnosky was told not to “focus on” those issues and not to “ask so many
questions.” (Id. ¶¶ 21, 33.)
     When Stepnosky continued to raise safety and health concerns,
including questions over Silgan’s compliance with the Centers for Disease
Control and Prevention (“CDC”) guidelines related to COVID-19, his plant
supervisors became hostile and threatened to terminate his employment.
(Id. ¶¶ 38–45, 50–56.) Stepnosky reported one incident of hostile treatment
to a Silgan human resources representative, but Silgan took no action and
the incident was never documented.         (Id. ¶¶ 46–49.)
     Stepnosky met with another representative on October 5, 2020 to
advise that “he did not feel safe working in the … [F]acility because of
[Silgan’s] disregard for safety[.]”   (Id. ¶¶ 57, 60.)    The representative
“questioned out loud whether [Stepnosky] was a good fit for Silgan.”               (Id.
¶ 58.) Stepnosky’s employment was terminated on October 12, 2020.                    (Id.
¶ 63.)

II. PROCEDURAL HISTORY

     On December 7, 2020, Stepnosky filed the complaint in State Court,
alleging he was subjected to a hostile work environment and terminated in


     2   Defendant Bryce Bedford was the plant manager at the Facility (DE 1-1 ¶ 2),
defendant Mark Kwiatkowski was the plant superintendent at the Facility (id. ¶ 3),
and defendant Scott Garboski was the assistant plant superintendent at the Facility
(id. ¶ 4).



                                            2
retaliation for blowing the whistle on various safety issues at the Facility.
(Id. ¶¶ 64, 67.)   The complaint asserts the following causes of action, all
under state law: (1) violation of the New Jersey Conscientious Employee
Protection Act (CEPA) for hostile work environment and wrongful discharge
(count one); (2) a public policy wrongful discharge claim pursuant to Pierce
v. Ortho Pharm. Corp. 84 N.J. 58 (1980) (count two); and (3) intentional
infliction of emotional distress (count three).      (Id. pp. 16, 22, 23.)
Stepnosky alleges that he “reasonably believed” the conditions he reported
constituted violations of federal and state laws, regulations, and public
policy, and that his whistleblowing to Silgan’s management constituted
protected activity.     (Id.)
     Defendants filed a notice of removal on January 7, 2021.           (DE 1.)
The notice states that this Court has “original jurisdiction under … 28
U.S.C. § 1331 and § 1337” because “even though Plaintiff alleges only state
law claims,” federal issues are “necessarily raised, … actually disputed, …
substantial, and … capable of resolution” in this Court under Grable &
Sons Metal Products, Inc. v. Darue Engineering & Manufacturing, 545 U.S.
308, 314 (2005).      (Id. ¶¶ 8, 9.) Defendants filed an answer to the
complaint, along with a counterclaim against Stepnosky, on January 28,
2021. (DE 3.)      The counterclaim asserts a cause of action for breach of
the duty of loyalty.3     (Id. p. 16.)   Stepnosky has yet to answer, move, or
otherwise respond to the counterclaim.
     Defendants filed this Motion to remand on February 5, 2021.             (DE 4.)
The Motion is fully briefed. (ECF Nos. 7, 8.)




     3 The counterclaim alleges that Stepnosky missed a total of 43 days of work,
failed to walk the Facility floor to supervise employees, ignored safety issues,
searched for another job on company time, and sent e-mails to his girlfriend with
“inappropriate content,” including a YouTube video containing profane language.
(DE 3 pp. 14–16.)



                                              3
III. PARTIES’ ARGUMENTS

     Stepnosky raises a number of arguments in support of the Motion.
(ECF Nos. 4-1, 4-2).    He contends the complaint does not raise any federal
issues because he seeks no relief under federal law and is only alleging
state law claims. (DE 4-1 pp. 8, 9.)       Stepnosky also submits that the
complaint does not entail an analysis or construction of a federal statute or
application of federal legal principles.    (Id. p. 22.)   Furthermore, he argues
that, since he need not prove that defendants actually violated any law or
regulation in connection with his CEPA claim, “no federal issue is
necessarily raised in [the] Complaint.”      (DE 4-2 p. 4.)
     Stepnosky points to decisions from this district, and other federal
districts, where courts have found no federal issue actually raised where
CEPA plaintiffs have sounded the alarm on violations of federal law.            (Id.
pp. 8, 9.) Addressing the Grable test, Stepnosky also submits that no
federal issue is actually disputed or substantial (DE 4-1 p. 8; DE 4-2 p. 4),
and that consideration of the “federal-state balance” weighs in favor of
remand (DE 4-2 p. 6).
     Furthermore, Stepnosky claims Defendants’ removal to this Court was
improper in the first instance insofar as the complaint alleges state law
claims under CEPA and New Jersey common law only.               (Id. p. 8.)   As such,
he seeks attorney’s fees and costs pursuant to 28 U.S.C. § 1447(c) to the
extent Defendants had no “objectively reasonable” belief that removal to
this Court was proper.    (Id. p. 9.)
     In opposition to the Motion, Defendants contend that “[p]laintiff[’s
complaint] raises substantial and disputed questions of federal law that
confer federal jurisdiction over his state law claims.”       (DE 7 p. 6.)    They
note that the complaint is “replete with numerous allegations … related to[ ]
federal safety violations.”   (Id.) According to Defendants, Stepnosky’s




                                            4
“fundamental grievance” is that Silgan “systematically violated federal law,
which, in turn, created an unsafe work environment.”           (Id. p. 7.)
     Defendants also argue that these “serious allegations of impropriety
[concerning federal regulations and guidelines] require resolution in the
forum best equipped to resolve these distinctly federal issues.”             (Id.)   They
add that the exercise of federal jurisdiction here will not “disturb the
balance of responsibility between federal and state courts … Silgan’s
removal … was proper[.]”      (Id.)   Defendants acknowledge that the
complaint “alleges no express federal cause of action” and that “diversity of
citizenship does not presently exist.”      (Id. p. 11.)
     In his reply brief, Stepnosky disputes Defendants’ contention that
“complaints of multiple violations of federal law in a CEPA claim trigger[ ]
federal subject matter jurisdiction” under Grable.         (DE 8 p. 7.) Stepnosky
reiterates that he “is not complaining [that] Defendants in fact or actually
violated a federal law[.]”   (Id. p. 10.)

IV. REMOVAL AND REMAND: LEGAL STANDARDS

     “[D]efendants may generally remove civil actions from state court to
federal court so long as the district court would have had subject-matter
jurisdiction had the case been originally filed before it.”     A.S. ex rel. Miller v.
SmithKline Beecham Corp., 769 F.3d 204, 208 (3d Cir. 2014); see also 28
U.S.C. § 1441(a) (providing that “[e]xcept as … provided by … Congress, any
civil action brought in a State court of which the district courts … have
original jurisdiction[ ] may be removed”).      Federal courts “are courts of
limited jurisdiction,” and “possess only that power authorized by
Constitution and statute.” Kokkonen v. Guardian Life Ins. Co. of Am., 511
U.S. 375, 377 (1994) (citations omitted); see also 28 U.S.C. § 1331
(providing that district courts have federal question jurisdiction over “all
civil actions arising under the Constitution, laws, or treatises of the United
States”)



                                            5
     “Upon the removal of an action, a plaintiff may challenge such removal
by moving to remand the case . . . to state court.”        Rutgers, The State Univ.
v. BioArray Sols., Ltd., No. 16-04183, 2017 WL 1395486 (D.N.J. Apr. 18,
2017) (citing 28 U.S.C. § 1447).      “If at any time before final judgment it
appears that the district court lacks subject matter jurisdiction, the case
shall be remanded.”      28 U.S.C. § 1447(c).     “[R]emoval statutes are to be
strictly construed against removal and all doubts should be resolved in
favor of remand.”     Batoff v. State Farm Ins. Co., 977 F.2d 848, 851 (3d Cir.
1992) (citation omitted).     “[T]he party asserting federal jurisdiction in a
removal case bears the burden of showing, at all stages of the litigation,
that the case is properly before the federal court.”       Frederico v. Home
Depot, 507 F.3d 188, 193 (3d Cir. 2007) (citing Samuel-Bassett v. KIA
Motors Am., Inc., 357 F.3d 292, 396 (3d Cir. 2004)).         The Third Circuit has
described that burden as a “heavy” one.          See Brown v. Jevic, 575 F.3d 322,
325 (3d Cir. 2009).
     “[A] defendant may not remove a case to federal court unless the
plaintiff’s complaint establishes that the case ‘arises under’ federal law.”4
Franchise Tax Bd. of State of Cal. v. Constr. Laborers Vacation Tr. for S. Cal.,
463 U.S. 1, 10 (1983).      “Ordinarily, determining whether a particular case
arises under federal law turns on the ‘well-pleaded complaint’ rule.”           Aetna
Health Inc. v. Davila, 542 U.S. 200, 207 (2004); see also Caterpillar Inc. v.
Williams, 482 U.S. 386, 392 (1987) (“federal jurisdiction exists only when a
federal question is presented on the face of the plaintiff’s properly pleaded
complaint”). “Usually, federal jurisdiction is retained only when the
plaintiff’s right to relief relies on federal law, i.e., when the relief is based on




      4 “The removability of a legal matter is determined from the plaintiff’s pleadings

at the time of removal.” Costa v. Verizon N.J., Inc., 936 F. Supp. 2d 455, 458 (D.N.J.
2013) (citing Am. Fire & Cas. Co. v. Finn, 341 U.S. 6, 14 (1951)).



                                             6
a federal cause of action.”   JVC Ams. Corp. v. CSX Intermodal Inc., 292 F.
Supp. 2d 586, 592 (D.N.J. 2003).
     If “the action is not expressly authorized by federal law, does not
require the construction of a federal statute and is not required by some
distinctive policy of a federal statute to be determined by the application of
federal legal principles, it does not arise under the laws of the United States
even if federal law furnishes some necessary ingredient of the claim.”
Lindy v. Lynn, 501 F.2d 1367, 1369 (3d Cir. 1974).      Consequently, a
complaint’s “mere allusion” to federal law, or a “passing reference” to a
federal statute, does not present a federal question that arises under
federal law for purposes of determining subject matter jurisdiction.     Hunter
v. Greenwood Tr. Co., 856 F.Supp. 207, 214 (D.N.J. 1992) (citing Bacardi v.
Bacardi Corp., 677 F.Supp. 253, 256 (D. Del. 1988)); see also Merrell Dow
Pharms. Inc. v. Thompson, 478 U.S. 804, 913 (1986) (“the mere presence of
a federal issue in a state cause of action does not automatically confer
federal-question jurisdiction”).
     However, “[f]ederal jurisdiction may exist where the complaint alleges
only state law claims if ‘federal law completely preempts a state law claim
or where a state law claim raises a substantial embedded federal issue that
can be addressed by the federal courts without disturbing congressional
intent.’” Parrish v. The Arc of Morris Cnty., LLC, 193 F. Supp. 3d 425, 430
(D.N.J. 2016) (citation omitted).   This type of federal question jurisdiction
is also known as “arising under” or “embedded” jurisdiction.     See MHA LLC
v. HealthFirst, Inc., 629 F. App’x 409, 412 (3d Cir. 2015).   Thus, even
where no federal claims are asserted in the complaint, “causes of action
under state law may nonetheless ‘arise under’ federal law for purposes of”
28 U.S.C. § 1331 “if the four-pronged Grable test is met.”    Manning v.
Merrill Lynch Pierce Fenner & Smith, Inc., 772 F.3d 158, 163 (3d Cir. 2014).




                                         7
     Under Grable, “the question is, does a state-law claim necessarily raise
a stated federal issue, actually disputed and substantial, which a federal
forum may entertain without disturbing congressionally approved balance
of federal and judicial responsibilities.”       545 U.S. at 314.   “That is, federal
jurisdiction over a state law claim will lie if a federal issue is: (1) necessarily
raised, (2) actually disputed, (3) substantial, and (4) capable of resolution in
federal court without disrupting the federal-state balance approved by
Congress.” Gunn v. Minton, 568 U.S. 251, 258 (2013) (citing Grable, 545
U.S. at 313–14).   Only a “special and small category” of cases will satisfy
the Grable test.   Empire Healthchoice Assurance, Inc. v. McVeigh, 547 U.S.
677, 699 (2006).

V.   DISCUSSION: REMAND

     This matter will be remanded to State Court for lack of subject matter
jurisdiction. Defendants’ invitation to recognize the existence of embedded
Grable jurisdiction under the circumstances presented here is rejected.
             A.     No Federal Issue Necessarily Raised

     The complaint does not necessarily raise a federal issue.          “For a
federal issue to be necessarily raised, ‘vindication of a right under state law
[must] necessarily turn[ ] on some construction of federal law.’”        Manning,
772 F.3d at 163 (quoting Franchise Tax Bd., 463 U.S. at 9).          If “no federal
issue has been necessarily raised,” courts “need not decide whether the
other three Grable requirements are met.”          Id.
     Vindication of Stepnosky’s CEPA claim will not necessarily turn on
construction of federal law.    In order to prevail on his CEPA claim,
Stepnosky must demonstrate: (1) a reasonable belief that his employer’s
conduct was violating either a law, rule, or regulation promulgated
pursuant to law, or a clear mandate of public policy; (2) he performed a
“whistle-blowing” activity described in N.J. Stat. Ann. § 34:19-3c; (3) an
adverse employment action was taken against him; and (4) a causal



                                             8
connection between the whistle-blowing activity and the adverse action.
Dzwonar v. McDevitt, 177 N.J. 451, 462 (2003) (citing Kolb v. Burns, 320
N.J. Super. 467, 476 (App. Div. 1999)).
      The merits of Stepnosky’s lawsuit will depend on his reasonable belief
that he was reporting a violation of federal regulations, not on whether
those regulations were actually violated.      See Gerard v. Camden Cnty.
Health Servs. Ctr., 348 N.J. Super. 516, 522 (App. Div.) (“CEPA does not
require that the activity complained of … be an actual violation of law or
regulation, only that the employee ‘reasonably believes’ that to be the
case.”), certif. denied, 174 N.J. 40 (2002).   Under that standard, even a
report that turns out to be incorrect may nevertheless be protected under
CEPA. Thus, the issue to be resolved is at least one step removed from, e.g.,
adjudicating a claim directly based on a federal regulatory violation. An
authoritative or binding construction of federal law will not be required to
resolve Stepnosky’s CEPA claim.
      The facts of this matter resemble those in Ruiz v. Woodland Park
OBGYN, LLC, No. 15-08300, 2016 WL 158522 (D.N.J. Jan. 13, 2016).5             In
Ruiz, the plaintiff brought a CEPA action against her former employer who
terminated her for complaining that co-workers had violated the federal
Health Insurance Portability and Accountability Act (HIPAA) by failing to
safeguard plaintiff’s confidential health information.    Id. at *2.   The Ruiz
court rejected the argument that the complaint’s reference to HIPAA
“pose[d] a federal issue sufficient to confer federal question jurisdiction.”
Id.   The court reasoned that “the CEPA issue … is not even whether HIPAA
was violated; it is whether [the plaintiff] reasonably believed HIPAA had



      5See also Salazar v. Maquet Cardiovascular, No. 10-01166, 2010 WL 2400377,
at *4 (D.N.J. June 10, 2010) (CEPA action wherein court, finding no jurisdiction
under Grable, rejected “tenuous” proposition that interpretation of federal
regulations would “most certainly come into play”).



                                          9
been violated when she complained.”        Id. at *3 (citing Abella v. Seven Seven
Corp. Grp., No. 13-05263, 2014 WL 220570, at *5 (D.N.J. Jan. 21, 2014)).
     Similarly, here, the CEPA issue is not whether OSHA regulations or
CDC guidelines were, in fact, violated.     Rather, the issue will depend on
Stepnosky’s reasonable belief that such regulations or guidelines were
being violated when he reported health and safety concerns to Silgan. To
put it another way, CEPA is aimed at protecting whistleblowers, not at
ensuring workplace safety. The focus of this action will be whether plaintiff
made a complaint, and whether he was punished for it. The role of OSHA
per se is at best subordinate; the regulations will be cited only to disallow
any CEPA cause of action based on a report made in bad faith or without a
reasonable belief that a violation occurred. Short of that limit, CEPA
protects workers against retaliation for reports, even incorrect ones, of
workplace violations.
     In opposition, Defendants submit that embedded jurisdiction exists
because the complaint is “replete” with allegations “related to” federal safety
violations, and because Stepnosky’s “fundamental grievance” is that Silgan
“systematically violated federal law, which … created an unsafe work
environment.”    (DE 7 pp. 6, 7.)     Defendants elsewhere attempt to frame
the issue as “whether a [p]laintiff who accuses his employer of … violations
of federal law … [or] obligations … can defeat federal question jurisdiction
[despite] embedded … federal allegations within state law claims.”       (Id.
p. 12.)
     Defendants contort the allegations in the complaint and the issue
presented. Here, Stepnosky’s grievance is neither dependent upon Silgan’s
systemic violations of federal law nor on the persistence of unsafe
conditions at Silgan’s facility.    Rather, Stepnosky is suing based on
Silgan’s adverse action against him for complaining about health and safety
concerns at the Facility (id. ¶¶ 38–45, 50–57, 60) and his co-workers’




                                           10
resulting hostile treatment of him. (DE 1-1 ¶¶ 46–49)     Thus Stepnosky is
not suing Silgan for actually violating federal law.   Rather, his reasonable
belief that Silgan was violating federal law, at the time he reported such
violations, is asserted as an element of his state-law claim under CEPA
claim. Accordingly, there is no embedded federal issue under Grable
necessarily raised here.    Nevertheless, I will address the remaining Grable
factors in turn.
              B.    No Federal Issue Actually Disputed

       The complaint raises no federal issue actually disputed by the parties.
Defendants submit that “adjudicating [Stepnosky]’s claims will require the
Court to resolve the parties’ dispute respecting whether Silgan conducted
its operations in a safe manner in accordance with OSHA regulations and
CDC Guidelines.”     (DE 7 p. 13.)   But whether or not Silgan in fact
conducted its operations safely, in compliance with OSHA regulations, or
according to CDC guidelines, is far from the core of this CEPA claim.
Again, what is relevant to Stepnosky’s CEPA claim is his own reasonable
belief. Dzwonar, 177 N.J. at 462.      Accordingly, there is no federal issue
actually disputed here under Grable.
              C.    No Substantial Federal Issue

       The complaint raises no federal issue that is substantial.   Courts have
reasoned that “a state law complaint [that] refers to a federal statute as one
of several sources of public policy does not create a substantial federal
question.” Ruiz, 2016 WL 158522, at *3 (citing Kalick v. Nw. Airlines Corp.,
372 F. App’x 317, 321 (3d Cir. 2010)).     The substantiality inquiry entails
an assessment of the “importance of the issue to the federal system as a
whole” and the “broader effects” beyond this case.     Gunn, 568 U.S. at 260,
264.
       In opposition, Defendants argue that the references to “eleven distinct
OSHA violations … in addition to allegations of CDC [g]uidance violations”



                                          11
raises federal issues that are “substantial.”       (DE 7 p. 14.)   Defendants also
claim that the Court “must determine what federal workplace safety
obligations are imposed upon Silgan and whether [Stepnosky]’s belief that
[Silgan was committing] safety violations … was objectively reasonable …
[t]hese issues are substantial.”    (Id. p. 15.)
     It is true that, in the course of adjudicating this CEPA claim, the court
will have to perform a background analysis of the alleged violations. Again,
however, it must do so only so far as to assess whether Stepnosky’s reports
were based on a reasonable belief. That assessment in some sense involves
federal law, but it does not present a substantial federal question.
     Moreover, Defendants fail to address whether these issues have
significance to the federal system and identify no broader effects beyond
this case.   For a state court to hold that Stepnosky “reasonably believed”
(even if he was incorrect) that there was an OSHA violation would not
constitute a binding decision of federal law or interfere with the
development of OSHA jurisprudence.
     Grable “requires more than a federal interest in … [the] generic sense”
and will not found federal jurisdiction on issues that are merely “incidental
to the resolution of th[e] state law action.”      Ruiz, 2016 WL 158522, at *3.
The federal issues raised here are incidental; there is no substantial issue
of federal law here.
             D.    The Federal-State Balance

     The final Grable factor “is concerned with the appropriate ‘balance of
federal and state judicial responsibilities.’”     Gunn, 568 U.S. at 264 (quoting
Grable, 545 U.S. at 314).    As a general matter, New Jersey has an interest
“in regulating the conduct and welfare of employers and employees
operating within its borders.”     Salinas v. Doe, No. 10-03244, 2010 WL
3724523, at *4 (D.N.J. Sept. 14, 2010).         In the context of determining
Grable jurisdiction, courts have reasoned that New Jersey’s judiciary has a




                                           12
substantial interest in deciding cases where “plaintiff’s claims are based
solely on state law, the domestic defendant is incorporated within the state,
the Complaint alleges that at least some … conduct occurred within this
state, and no diversity jurisdiction lies.”6   Urata v. Canare Elec. Co. Ltd.,
No. 12-05704, 2013 WL 2395049, at *13 (D.N.J. May 29, 2013). I take
those factors as a guide to resolving the fourth Grable factor.
     Stepnosky is asserting only state causes of action, Defendants’ alleged
conduct occurred in New Jersey, and removal was not based on diversity
jurisdiction.   New Jersey therefore has a substantial interest in having
Stepnosky’s claims decided in State Court.       That interest is embodied in
the CEPA statute, which is aimed, not at workplace safety, but at protecting
the right of this State’s workers to speak out when they reasonably perceive
violations in the workplace, without fear of retaliation.
     Moreover, the recognition of embedded jurisdiction here, where no
substantial federal issue has been necessarily raised or disputed, would
“herald a potentially enormous shift of traditionally state cases[,]” like
Stepnosky’s CEPA lawsuit, “into federal courts.”      Grable, 545 U.S. at 319.
Under Defendants’ proffer, an entire swath of state-law whistleblower cases
would be funneled to the federal system, simply because the report of
workplace misconduct involved violations that could be construed as
federal.   I have seen no authority that persuades me that either Congress
or New Jersey’s legislature ever envisioned such a shift in the federal-state
balance. Accordingly, considerations of the federal-state balance militate
against recognizing embedded jurisdiction here.




     6While it is unclear whether Silgan is incorporated in New Jersey, Silgan’s
counterclaim alleges that it “is a Delaware corporation, duly authorized to conduct
business in New Jersey, with a manufacturing plant located at 135 National Road,
Edison, New Jersey.” (DE 3 p. 11.)



                                          13
         VI. ATTORNEY’S FEES AND COSTS

     Stepnosky seeks an award of its attorney’s fees and costs on this
remand motion, asserting that the noticed of removal lacked an objectively
reasonable basis.    (DE 4-2 pp. 11, 12.)
     In general, there is statutory authority for shifting of costs and fees:
“An order remanding the case may require payment of just costs and any
actual expenses, including attorney[’s] fees, incurred as a result of the
removal.” 28 U.S.C. § 1447(c).       “[T]he standard for awarding fees should
turn on the reasonableness of the removal.”      Martin v. Franklin Cap. Corp.,
546 U.S. 132, 133 (2005).    In Martin, the Supreme Court reasoned that
“[a]ssessing costs and fees on remand reduces the attractiveness of removal
as a method for delaying litigation and imposing costs on the plaintiff.”       Id.
at 140. Such costs and fees may therefore be awarded “where the
removing party lacked an objectively reasonable basis for seeking removal.”
Id. at 141.   Courts have declined to exercise their discretion to award fees
and costs, however, where the removal was not “frivolous” and did not
“lack[ ] a reasonable foundation.”    Ruiz, 2016 WL 158522, at *4.
Ultimately, “a district court has broad discretion and may be flexible in
determining whether to require the payment of fees” and costs.       Mints v.
Educ. Testing Serv., 99 F.3d 1253, 1260 (3d Cir. 1996).
     Although I am not persuaded by Defendants’ arguments or positions
raised in their opposition to the Motion, I will not award attorney’s fees or
costs. While the “reasonableness” of Defendants’ grounds for removal is
disputed, the Grable argument for federal jurisdiction involved the weighing
of multiple factors, and was not so frivolous as to warrant fee-shifting.
costs.




                                          14
                                  CONCLUSION
        For all the foregoing reasons, the Motion, insofar as it seeks a remand
of the case to State Court, is GRANTED. The case shall forthwith be
remanded to the Superior Court of New Jersey, Middlesex County, from
which it originated. The Motion is DENIED, however, to the extent it seeks
an award of fees and costs. The clerk shall remand the case and close the
file.
Dated: July 2, 2021
                                                /s/ Kevin McNulty

                                               _________________________
                                               Kevin McNulty
                                               United States District Judge




                                          15
